17-1222-cr
U.S. v. Fiseku



                                 United States Court of Appeals
                                              FOR THE SECOND CIRCUIT 
                                                   ______________  
                                                           
                                              August Term, 2017 
                                                        
                             (Argued:  June 7, 2018      Decided:  October 4, 2018 
                                     Amended:  December 17, 2018) 
                                                        
                                            Docket No. 17‐1222‐cr 
                                                ______________  
 
                                                   UNITED STATES OF AMERICA, 
                                                                
                                                                                 Appellee, 
 
                                                                   –v.–  
                                                                      
                                                               BEKIM FISEKU, 
                                                                      
                                                                                 Defendant‐Appellant, 
                                                                      
                                                              SEFEDIN JAJAGA, 
                                                                      
                                                                                 Defendant.* 
                                                              ______________  
 
B  e  f  o  r  e :                 
 
                                      CABRANES, LYNCH, and CARNEY, Circuit Judges. 
 
                                                              ______________  
           


                                                           

 The Clerk of Court is directed to amend the case caption to conform to the above. 
*



           
 
        Defendant‐appellant Bekim Fiseku appeals from a judgment entered in the 
United States District Court for the Southern District of New York (Engelmayer, J.) 
convicting him of conspiracy to commit Hobbs Act robbery. Fiseku entered a 
conditional guilty plea after the District Court denied in part his motion to suppress 
physical evidence recovered during an investigatory stop. On appeal, he principally 
challenges that suppression ruling, arguing that the officers who apprehended him 
acted unreasonably by restraining Fiseku in handcuffs, thereby effectuating a de facto 
arrest without probable cause in violation of the Fourth Amendment. We disagree. As 
the District Court correctly determined, this case presents unusual circumstances that 
justify the use of handcuffs during an investigatory stop. Fiseku further argues that 
defense counsel was constitutionally ineffective in failing to assert a particular 
argument contesting Fiseku’s status as a “career offender” under the United States 
Sentencing Guidelines. Following our usual practice, we decline to adjudicate Fiseku’s 
ineffective assistance claim in this appeal, without prejudice to its renewal in a collateral 
proceeding. 
         
        AFFIRMED.  
                                       ______________ 
                                                             
                             ROBERT ALLEN, Assistant United States Attorney (Won S. 
                                    Shin, Assistant United States Attorney, on the brief), for 
                                    Geoffrey S. Berman, United States Attorney for the 
                                    Southern District of New York, New York, NY, for 
                                    Appellee.  
                              
                             MARY ANNE WIRTH, Bleakley Platt & Schmidt, LLP, White 
                                    Plains, NY, for Defendant‐Appellant.  
                                       ______________ 

SUSAN L. CARNEY, Circuit Judge:   

       Defendant‐appellant Bekim Fiseku entered a conditional plea of guilty to one 

count of conspiracy to commit Hobbs Act robbery after the United States District Court 

for the Southern District of New York (Engelmayer, J.) denied in part his motion to 

suppress evidence recovered during an investigatory stop. See United States v. Fiseku 

(“Suppression Order”), No. 15 CR 384, 2015 WL 7871038 (S.D.N.Y. Dec. 3, 2015). On 



                                              2 
 
appeal, Fiseku challenges that denial, and also asserts that defense counsel was 

constitutionally ineffective in failing to make a particular argument contesting Fiseku’s 

status as a “career offender” under the United States Sentencing Guidelines (the 

“Guidelines”). As to the suppression ruling, we agree with the District Court that the 

officers acted reasonably under the Fourth Amendment during the late‐night 

investigatory stop, notwithstanding their decision to briefly restrain Fiseku and two 

other individuals in handcuffs before the officers developed probable cause to arrest. As 

to Fiseku’s ineffective assistance claim, in accordance with our usual practice, we 

decline to address his argument on direct appeal, without prejudice to his renewal of 

the claim in a collateral proceeding. Accordingly, for the reasons set forth more fully 

below, we AFFIRM the District Court’s judgment. 


                                    BACKGROUND2 

I.     The investigatory stop 

       Fiseku and two other individuals were apprehended in the early hours of 

September 20, 2014, in Bedford, New York, a rural town in Westchester County. 

Sergeant Vincent Gruppuso of the Bedford Police Department was on duty that night, 

patrolling the streets in a marked patrol car. At approximately 1:15 a.m., Gruppuso saw 

a white Nissan Pathfinder stopped on a dirt pull‐off. Gruppuso pulled up to the vehicle 

and had a short conversation with the driver, later identified as Sefedin Jajaga, who 

                                                        
       2 The account provided here is drawn from the documentary evidence and 

testimony adduced before the District Court in connection with Fiseku’s motion to 
suppress. Where the evidence was contested or ambiguous, we defer to the District 
Court’s findings of fact as set forth in its suppression ruling, except with regard to the 
precise order in which Fiseku and Jajaga were handcuffed in the moments following 
Officer Gruppuso’s arrival in the parking lot, as described below. 

 


                                             3 
 
appeared to be the only person in the car. Jajaga told Gruppuso that he lived in Staten 

Island and was in Bedford that night visiting a friend. He was on the pull‐off, he 

explained, because the Pathfinder was having transmission trouble, and he was waiting 

for a friend who had agreed to bring a tow truck from Brooklyn. 

       Gruppuso drove on, but as he later testified, the situation “seemed suspicious,” 

particularly because he knew that a nearby house was vacant while awaiting sale, 

making it a “prime target for . . . burglary.” App’x 126–27. He decided to circle back and 

check on the vehicle. On his way back to the pull‐off, Gruppuso encountered the 

Pathfinder driving on a nearby street, less than five minutes after the driver had 

complained of transmission trouble. Gruppuso followed the Pathfinder to a “park‐n‐

ride” parking lot near the highway.  

       As he turned into the parking lot, Gruppuso saw the Pathfinder parked in the far 

corner of the lot, which was ringed by trees. He parked nearby and now observed three 

men in or near the Pathfinder: Jajaga sitting in the driver’s seat, a second individual 

(later identified as a certain Hughes) sitting in the passenger seat, and a third (later 

identified as Fiseku) walking around the rear of the vehicle. Because Gruppuso drove 

into the parking lot only moments after the Pathfinder, there was not enough time for 

anyone to enter that vehicle without Gruppuso noticing, unless someone was 

“stand[ing] there ready to jump in the vehicle when it pulled in and stopped.” 

App’x 158. 

       Gruppuso radioed from the parking lot at 1:25 a.m., asking for an additional unit 

to join him, then got out of his car and approached the Pathfinder. Two officers soon 

arrived in separate police cruisers. By that time, Gruppuso had already begun 

interacting with Fiseku: after examining Fiseku’s driver’s license, Gruppuso patted him 

down and found no weapons or contraband. Within moments, the officers directed 



                                              4 
 
Jajaga to exit the Pathfinder, patted him down and handcuffed him, and handcuffed 

Fiseku.3 The officers then directed Hughes to exit the vehicle, then patted him down 

and handcuffed him as well. Gruppuso testified at the suppression hearing that the 

three men were handcuffed for officer safety. The officers did not draw their guns, 

however, because “[t]here was no threat of deadly force at that time.” App’x 170 

(emphasis added). 

       The officers did not tell the men that they were under arrest, nor did they issue 

Miranda warnings; rather, they explained that the men “were being detained” while the 

officers investigated their suspicious activity. App’x 139. The men were then separated 

for individual questioning, a “common interview tactic,” according to Gruppuso. 

App’x 137. Jajaga and Hughes were each seated, separately, in the back seat of patrol 

cars, while Fiseku remained standing outside. 

       Jajaga told Gruppuso that he had been able to get the Pathfinder started shortly 

after their conversation on the dirt pull‐off. He then drove to the parking lot, he 

explained, to pick up Fiseku and Hughes, who had driven there in a separate car; the 

three men planned to travel together to a party in Waterbury, Connecticut. When 

Gruppuso expressed skepticism, Jajaga offered a different reason for being in Bedford at 

such a late hour: he had arranged a sexual encounter with a woman who lived there. 

When asked for additional details, however, Jajaga claimed he did not know the 

woman’s name or where she lived. 



                                                        

       3  The District Court found that Gruppuso first handcuffed Fiseku, and then directed 
Jajaga to exit the vehicle, at which point Jajaga was handcuffed in the presence of all three 
officers. Gruppuso’s testimony, however, conflicts with that account: as pointed out on Fiseku’s 
petition for panel rehearing, Gruppuso testified that Jajaga was handcuffed “first.” App’x 170. 
We issued this amended opinion to correct this error. 


                                                           5 
 
       Hughes, like Jajaga, stated that the three men were en route to a party in 

Connecticut in two separate cars. His account diverged at that point, however: whereas 

Jajaga claimed that the three men intended to proceed from Bedford together in one car, 

Hughes claimed they stopped in Bedford only to stretch their legs and smoke a 

cigarette, after which the men got back into separate cars. Fiseku, too, mentioned a party 

in Connecticut, but, contrary to both Jajaga’s and Hughes’s accounts, he claimed that all 

three men had arrived in Bedford together in one car. When Gruppuso confronted 

Fiseku with that inconsistency, Fiseku “stopped talking.” App’x 142. 

       After hearing all three accounts, Gruppuso returned to Jajaga and said he didn’t 

believe Jajaga’s story. When asked “if there was anything in the vehicle that shouldn’t 

be there,” Jajaga responded, “[N]o, you can look.” Id. The officers searched the vehicle 

and found the following items: baseball caps and a sweatshirt bearing New York Police 

Department insignia, a gold “repo/recovery agent” badge on a lanyard, a stun gun, a BB 

gun “replicating” a Colt .45 pistol, a blank pistol “replicating” a .25 automatic, 

flashlights, walkie talkies, gloves, a screw driver, and duct tape. Suppression Order, 2015 

WL 7871038, at *4. 

       The search was complete by 1:35 a.m., approximately ten minutes after 

Gruppuso first arrived in the parking lot. At that point, concerned about a possible 

home invasion, Gruppuso called in a request for additional units to help canvass the 

area. The canvass did not reveal any criminal activity.  


II.    Procedural history 

       On June 18, 2015, the Government filed a sealed indictment charging Fiseku and 

Jajaga with one count of conspiracy to commit Hobbs Act robbery, in violation of 18 

U.S.C. § 1951. In September 2015, Fiseku and Jajaga moved to suppress both the 

physical evidence recovered from the vehicle and certain statements they made to the 


                                             6 
 
officers during the stop, asserting arguments under both the Fourth and Fifth 

Amendments. The District Court held a suppression hearing in October 2015, and then 

invited supplemental briefing, followed by oral argument.  

       On December 3, 2015, the District Court entered an order granting in part and 

denying in part the suppression motion. Suppression Order, 2015 WL 7871038. The court 

rejected defendants’ argument that the officers effectuated a de facto arrest without 

probable cause in violation of the Fourth Amendment. See id. at *11. In the District 

Court’s view, the officers’ conduct—including their use of handcuffs—was reasonable 

in light of the circumstances of the late‐night investigatory stop in a remote area. See id. 

Turning to defendants’ arguments under the Fifth Amendment, the court concluded 

that defendants’ statements must be suppressed because the officers subjected 

defendants to a custodial interrogation without providing Miranda warnings. See id. at 

*14–15 (finding inapplicable the “public safety” exception to Miranda’s requirements); 

see also Miranda v. Arizona, 384 U.S. 436, 444 (1966) (requiring suppression of statements 

“stemming from custodial interrogation of the defendant unless [the prosecution] 

demonstrates the use of procedural safeguards effective to secure the privilege against 

self‐incrimination”). The court declined, however, to suppress the physical evidence 

recovered from the vehicle, concluding that “Jajaga’s consent to search the vehicle was 

voluntarily and freely given,” notwithstanding the lack of Miranda warnings. 

Suppression Order, 2015 WL 7871038, at *18. 

       In November 2016, Fiseku entered a conditional guilty plea to the single count of 

conspiracy to commit Hobbs Act robbery. At the change‐of‐plea hearing, he allocuted 

that he conspired with others to rob a known narcotics trafficker in Bedford. Fiseku’s 

plea agreement articulated the parties’ consensus that, in light of his status as a career 

offender (as defined in Guidelines section 4B1.1), the applicable offense level would be 



                                               7 
 
29, producing a stipulated advisory Guidelines sentencing range of 151 to 188 months’ 

imprisonment. Fiseku agreed not to appeal or collaterally attack any sentence that fell 

within or below that stipulated Guidelines range, except that he reserved the right to 

assert two specific types of challenges: (1) a claim of ineffective assistance of counsel, 

whether on direct appeal or in a habeas proceeding; and (2) an appeal of the District 

Court’s decision not to suppress the physical evidence recovered from the vehicle. The 

agreement further provided that, should Fiseku successfully appeal the suppression 

ruling, the Government would not oppose a motion to withdraw his plea. 

       Fiseku appeared for sentencing on April 12, 2017. The District Court adopted the 

Guidelines calculation in the plea agreement (including Fiseku’s designation as a career 

offender) and sentenced him, principally, to 108 months’ imprisonment. Fiseku timely 

appealed. 


                                       DISCUSSION 

       In this appeal, Fiseku argues that the investigatory stop ripened into a de facto 

arrest when Officer Gruppuso restrained him in handcuffs, and therefore, that the 

Fourth Amendment compels suppression of the physical evidence recovered from the 

Pathfinder during that stop. We disagree, and so affirm the District Court’s decision 

declining to suppress that evidence. Fiseku additionally asserts a claim of ineffective 

assistance of counsel, arguing that defense counsel was ineffective in failing to make 

certain arguments challenging the Government’s proposed Guidelines calculation. We 

decline to reach this argument on direct appeal, without prejudice to its renewal in a 

future collateral proceeding where the record may be more fully developed. 




                                              8 
 
I.     Fiseku’s Fourth Amendment challenge 

       Fiseku maintains that the officers’ use of handcuffs caused the investigatory 

detention to ripen into a de facto arrest without probable cause in violation of the 

Fourth Amendment. He contends, therefore, that the District Court erred in declining to 

suppress the physical evidence recovered during the investigatory stop as fruit of the 

poisonous tree.4 See Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016). In appeals from denied 

suppression motions, we review factual determinations for clear error, but we review 

de novo conclusions of law and “[m]ixed questions of law and fact,” including the 

ultimate determination of “whether the admitted or established facts satisfy the relevant 

statutory or constitutional standard.” United States v. Alexander, 888 F.3d 628, 631 (2d 

Cir. 2018) (internal quotation marks omitted). We agree with the District Court’s 

conclusion that the unusual circumstances of Fiseku’s apprehension justified the brief 

use of handcuffs in this instance. We accordingly affirm the District Court’s decision not 

to suppress the physical evidence under the Fourth Amendment.5 




                                                        

4 Under the so‐called “exclusionary rule,” trial courts must generally “exclude evidence 
obtained by unconstitutional police conduct.” Utah v. Strieff, 136 S. Ct. 2056, 2059 (2016). The 
Supreme Court has recognized “several exceptions” to that rule, see id. at 2061, but the 
Government has not argued that any exception applies in this instance. Rather, the Government 
contends that the officers acted reasonably under the Fourth Amendment during the 
investigatory stop such that the exclusionary rule does not come into play. 

5 Fiseku also purports to challenge the District Court’s conclusion that Jajaga’s consent to search 
the Pathfinder was voluntarily given. But because Fiseku’s argument amounts to a single 
paragraph bereft of any citation to applicable legal authority, we deem the point abandoned. See 
United States v. Botti, 711 F.3d 299, 313 (2d Cir. 2013) (“It is a settled appellate rule that issues 
adverted to in a perfunctory manner, unaccompanied by some effort at developed 
argumentation, are deemed waived.”). 


                                                           9 
 
       A.     Legal standard: Investigatory stops and de facto arrests 

       The Fourth Amendment defines a right to be free from “unreasonable searches 

and seizures.” U.S. Const. amend. IV. Courts assess “reasonableness” in this context by 

“balancing the particular need to search or seize against the privacy interests invaded 

by such action.” United States v. Bailey, 743 F.3d 322, 331 (2d Cir. 2014).  

       While an arrest must generally be supported by probable cause, “an officer may 

conduct a brief investigatory detention”—also referred to as a “Terry stop”—“as long as 

the officer has reasonable suspicion that the person to be detained is committing or has 

committed a criminal offense.” United States v. Compton, 830 F.3d 55, 61 (2d Cir. 2016) 

(emphasis added) (internal quotation marks omitted); see also Terry v. Ohio, 392 U.S. 1 

(1968). Even a properly initiated investigatory stop, however, may “ripen into a de 

facto arrest that must be based on probable cause.” Compton, 830 F.3d at 64. When a 

court considers a claim of de facto arrest, the following facts are “generally deemed 

relevant”: 

              (1)  the  length  of  time  involved  in  the  stop;  (2)  its  public  or 
              private  setting;  (3)  the  number  of  participating  law 
              enforcement officers; (4) the risk of danger presented by the 
              person stopped; and (5) the display or use of physical force 
              against  the  person  stopped,  including  firearms,  handcuffs, 
              and leg irons.  

United States v. Newton, 369 F.3d 659, 674 (2d Cir. 2004). As we cautioned in Newton, “No 

one of these factors is determinative. But to satisfy the reasonableness standard, officers 

conducting stops on less than probable cause must employ the least intrusive means 

reasonably available to effect their legitimate investigative purposes.” Id. (citation and 

internal quotation marks omitted). 

        The Supreme Court has emphasized that “[i]t is the [Government’s] burden to 

demonstrate that the seizure it seeks to justify on the basis of a reasonable suspicion 


                                                 10 
 
was sufficiently limited in scope and duration to satisfy the conditions of an 

investigative seizure.” Florida v. Royer, 460 U.S. 491, 500 (1983). We apply “an objective 

standard” in assessing the Government’s asserted justification, asking whether “the 

facts available to the officer at the moment of the seizure or the search ‘warrant a 

[person] of reasonable caution in the belief’ that the action taken was appropriate[.]” 

Terry, 392 U.S. at 21–22 (quoting Carroll v. United States, 267 U.S. 132, 162 (1925)).  

       B.     The investigatory stop in this case 

       On appeal, the parties appear to agree to two propositions: first, that Officer 

Gruppuso had reasonable suspicion sufficient to justify initiating a Terry stop, and 

second, that he did not have probable cause to arrest Fiseku until he discovered the 

suspicious equipment inside the Pathfinder. Fiseku urges us to conclude that the 

investigatory stop ripened into a de facto arrest unsupported by probable cause when, 

shortly after initiating the Terry stop and patting him down, Gruppuso handcuffed him. 

On de novo review, we conclude that this case presents “unusual circumstances” under 

which an officer may handcuff a suspect without “transform[ing] a Terry stop into an 

arrest.” Grice v. McVeigh, 873 F.3d 162, 168 (2d Cir. 2017). 

       When, at approximately 1:25 a.m., Gruppuso followed the white Pathfinder into 

the dark parking lot surrounded by trees, he had reason to believe that Jajaga had lied 

about why he was in rural Bedford so late at night. It was highly improbable that Jajaga 

had managed to get the vehicle started mere moments after telling Gruppuso that he 

was stranded with a broken transmission and was waiting for a friend to arrive from 

distant Brooklyn with a tow truck. Gruppuso’s suspicions were reasonably heightened 

when he saw that the Pathfinder now had a passenger (Hughes), and that a third man 

(Fiseku)—also not earlier present—was walking around the side of the vehicle. During 

the conversation on the dirt pull‐off, Gruppuso had believed that Jajaga was the 



                                              11 
 
vehicle’s only occupant. Given those observations, and given that Gruppuso arrived in 

the parking lot mere moments after the Pathfinder, Gruppuso might reasonably have 

inferred either that the additional two men had been hiding in the vehicle during the 

conversation on the pull‐off, or that they had been waiting in the parking lot for Jajaga 

to arrive. In either event, and in this setting, a reasonably cautious officer in Gruppuso’s 

position would have objective grounds to suspect that the three men were about to 

commit a crime, or that they had recently done so. Moreover, the officer would 

recognize how little he knew in this quickly evolving situation, where both the degree 

of suspicion and the number of suspects had grown substantially in the space of ten 

minutes. 

       Gruppuso radioed for assistance, but given the late hour and the remote location, 

he could not be sure how many units would respond, or how long it would take them 

to arrive. In fact, two units responded within minutes, but by that time, Gruppuso had 

already begun interacting with Fiseku. A pat‐down did not reveal any weapons or 

contraband on Fiseku’s person, but the Supreme Court has “expressly recognized” that 

“suspects may injure police officers and others by virtue of their access to weapons, even 

though they may not themselves be armed.” Michigan v. Long, 463 U.S. 1032, 1048 (1983) 

(emphasis added). The Long Court explained further that “investigative detentions 

involving suspects in vehicles are especially fraught with danger to police officers.” Id. 

at 1047. When Jajaga and Fiseku were restrained in handcuffs, an additional suspect 

(Hughes) remained seated in the Pathfinder, where weapons may have lain within 

reach. Moreover, in the dark, tree‐lined parking lot, Gruppuso could not feasibly 

conduct a protective perimeter sweep to check for secreted weapons or additional 

associates while monitoring three suspects, whom the District Court described as 

“muscular men.” App’x 185. 




                                             12 
 
       We generally view handcuff use as a “hallmark of a formal arrest.” Newton, 369 

F.3d at 676. At the same time, we have long recognized that, “regardless of whether 

probable cause to arrest exists,” a “law enforcement agent, faced with the possibility of 

danger, has a right to take reasonable steps to protect himself.” United States v. 

Alexander, 907 F.2d 269, 272 (2d Cir. 1990). Recognizing the tension between these 

competing principles, we have explained that the Fourth Amendment occasionally will 

permit handcuff usage during a Terry stop when the “police have a reasonable basis to 

think that the person detained poses a present physical threat and that handcuffing is 

the least intrusive means to protect against that threat.”6 Bailey, 743 F.3d at 340 

(emphasis added). To that end, we have previously found that officers acted reasonably 

in using handcuffs when they acted based on reliable information that a suspect was 

armed and possibly dangerous. See, e.g., Grice, 873 F.3d at 168 (The officer “received a 

report . . . of an individual matching [the suspect’s] description bending down by the 

[train] tracks with a remote control device,” and so “had reason to believe” that the 

suspect “might use an electronic device to set off an explosive on the tracks.”); Newton, 

369 F.3d at 675 (Officers visited an apartment “to investigate a report that [the suspect] 

illegally possessed a firearm and had recently threatened to kill his mother and her 

husband.”); United States v. Vargas, 369 F.3d 98, 102 (2d Cir. 2004) (“[T]he officers had 

                                                        

6 Officer Gruppuso testified at the suppression hearing that it is not “unusual” for him to use 
handcuffs during investigatory stops. App’x 138. In determining whether police conduct is 
consistent with the Fourth Amendment, we assess the circumstances objectively, and not 
according to the subjective motivations of police officers, see Whren v. United States, 517 U.S. 806, 
813 (1996), let alone what an officer’s practice might be in other circumstances. Accordingly, the 
only question before us is whether Gruppuso acted reasonably under the circumstances of 
Fiseku’s apprehension. We have emphasized that “[h]andcuffing is ordinarily not incident to 
a Terry stop, and tends to show that a stop has ripened into an arrest.” Grice, 873 F.3d at 167. 
Several of our sister circuits have similarly cautioned that the use of handcuffs in Terry stops is 
not “a matter of routine.” United States v. Acosta‐Colon, 157 F.3d 9, 18 (1st Cir. 1998); see also 
Ramos v. City of Chicago, 716 F.3d 1013, 1018 (7th Cir. 2013). 


                                                           13 
 
reliable information that [the suspect] was carrying a weapon,” and he “demonstrated 

his unwillingness to cooperate . . . by fleeing . . . when originally approached and 

continuing to struggle . . . following the stop.”). 

       In this case, Fiseku asserts that Gruppuso acted unreasonably and based on 

suspicion alone: Gruppuso had neither received reports of, nor directly observed, 

conduct suggesting that the occupants of the Pathfinder had engaged in criminal 

activity, or that any of them carried a weapon or otherwise presented a physical threat 

or risk of flight. In Fiseku’s view, his apprehension closely resembles the investigatory 

stop in United States v. Bailey, 743 F.3d 322 (2d Cir. 2014), in which this Court found the 

use of handcuffs to be unreasonable. We find this comparison inapt. 

       In Bailey, two detectives were surveilling an apartment in which, according to a 

reliable informant, a man armed with a handgun was selling drugs. Two men, each of 

whom matched the drug dealer’s general description, emerged from the apartment and 

got into a car. The detectives followed the car for approximately one mile, then directed 

the men to pull over in a fire station parking lot and exit the vehicle. A pat‐down 

revealed no weapons. In response to the detectives’ questions, one of the men claimed 

to live at the surveilled apartment. The detectives handcuffed the men and detained 

them while the police searched the apartment pursuant to a warrant that had been 

issued earlier that same day. On appeal, we found a Fourth Amendment violation in the 

handcuffing, concluding that the record evinced no “physical threat” or other factor 

that would justify handcuffing the two men. Id. at 340. We cautioned, however, that in a 

future case, “the government may be able to point to circumstances supporting a 

reasonable basis to think that even an unarmed person poses a present physical threat 

or flight risk warranting handcuffing.” Id.  




                                                14 
 
       We find persuasive the District Court’s thorough discussion here of material 

differences between the circumstances of Fiseku’s apprehension and the stop in Bailey. 

See Suppression Order, 2015 WL 7871038, at *9–10. In Bailey, the detectives selected when 

and where to conduct the investigatory stop, and apprehended the two men with the 

legitimate, limited purpose of confirming whether either of the car’s occupants might be 

a resident of the apartment under surveillance. The detectives might have suspected 

that one or both men had committed a crime at some point in the past, but the record 

did not suggest any ongoing or imminent criminal activity. Here, by contrast, Gruppuso 

stumbled upon a suspicious scenario in the middle of the night in a remote, wooded 

location where three suspects had, it appeared, arranged to meet. His goal was not 

simply to identify the men, but to confirm or rebut his suspicion that they had 

committed, or were poised to commit, a home invasion or some other crime. The 

likelihood of ongoing or imminent criminal activity heightened the risk that one or 

more suspects might be armed and that they might attempt to fight or flee. Gruppuso 

made quick decisions about how best to protect both himself and the public, acting in 

the face of uncertainty about how many associates might be present, what sort of 

criminal activity they might be involved in, or whether any of them might have access 

to a weapon.7 

       Gruppuso made the cautious choice to restrain Jajaga and Fiseku in handcuffs at 

the outset of the investigatory stop so he could safely turn his attention to the suspect 


                                                        

7 We have previously cautioned that “suspecting a person of having committed a burglary 
cannot, in and of itself, provide police with grounds to subject that person to an extremely 
intrusive Terry stop.” Oliveira v. Mayer, 23 F.3d 642, 647 n.1 (2d Cir. 1994). Here, however, our 
review of “the facts available to [Gruppuso] at the moment of the seizure or the search,” Terry, 
392 U.S. at 21–22, confirms that he acted on the basis of more than mere suspicion of 
wrongdoing. 


                                                           15 
 
remaining in the vehicle and the two newly arrived police cruisers. Under these 

circumstances, “handcuffing was a less intimidating—and less dangerous—means of 

ensuring [officer] safety . . . than holding [Jajaga and Fiseku] at gunpoint.” Newton, 369 

F.3d at 675. Given the “swiftly developing situation” in which Gruppuso found himself, 

we heed the Supreme Court’s warning not to “indulge in unrealistic second‐guessing.” 

United States v. Sharpe, 470 U.S. 675, 686 (1985). As the Sharpe Court explained, “The 

question is not simply whether some other alternative was available, but whether the 

police acted unreasonably in failing to recognize or to pursue it.” Id. at 687 (emphasis 

added). Here, although Gruppuso might have chosen to proceed without using 

physical restraints, we conclude that he did not act unreasonably when he placed Fiseku 

in handcuffs shortly after initiating the investigatory stop.  

       Having concluded that the initial application of handcuffs was reasonable, we 

next consider whether the continued use of handcuffs became unreasonable at some 

point thereafter. We conclude that it did not. In the space of ten minutes, the three 

officers patted down and handcuffed the three suspects, separated them, questioned 

each of them at least once, then searched the Pathfinder and discovered highly 

suspicious equipment inside, at which point (as Fiseku concedes) they had probable 

cause to effectuate an arrest. As the District Court explained, the record does not 

suggest “that the officers were at all dilatory in questioning the three men.” Suppression 

Order, 2015 WL 7871038, at *11; see also, e.g., Grice, 873 F.3d at 168 (“[T]hirty‐three 

minutes was not an unreasonable interval to keep the handcuffs on while officers and a 

dog searched the tracks for a potential bomb.”). Further, if handcuffs were reasonable 

when three officers were questioning three suspects in this remote area late at night, 

then handcuffs remained reasonable when one or more of those officers turned his 

attention away from the suspects in order to briefly search a vehicle. See, e.g., United 

States v. Hurst, 228 F.3d 751, 758 n.3 (6th Cir. 2000) (“[W]here defendant was reasonably 


                                              16 
 
suspected of having just burglarized a home and might reasonably have been deemed 

armed and dangerous, the officers’ attempt to use handcuffs as a precautionary 

measure to secure their safety during the vehicle search was not unreasonable or 

otherwise improper.”). 

       For the reasons set forth above, we conclude that Officer Gruppuso and his 

colleagues did not violate Fiseku’s Fourth Amendment rights by restraining him in 

handcuffs during the initial ten minutes of the investigatory detention before probable 

cause was established. We accordingly affirm the District Court’s decision not to 

suppress the physical evidence recovered during the officers’ search of the Pathfinder. 


II.    Fiseku’s claim of ineffective assistance of counsel 

       Fiseku’s second argument on appeal is that he received ineffective assistance of 

counsel in connection with his sentencing. He contends in particular that defense 

counsel should have challenged his classification as a “career offender” under section 

4B1.1 of the Sentencing Guidelines on the grounds that his crime of conviction 

(conspiracy to commit Hobbs Act robbery) does not meet the definition of a “crime of 

violence” set forth in Guidelines section 4B1.2. 

       We are “generally reluctant to address ineffectiveness claims on direct review,” a 

stage at which “the constitutional sufficiency of counsel’s performance is usually unripe 

for seasoned retrospection.” United States v. Rivernider, 828 F.3d 91, 106 (2d Cir. 2016) 

(internal quotation marks omitted). That reluctance is particularly appropriate in this 

instance. We note, first, that the legal issue underlying Fiseku’s ineffective assistance 

claim presents an interpretive question about the Guidelines that this Circuit has yet to 




                                             17 
 
address.8 Moreover, the record on appeal is silent as to defense counsel’s conversations 

with Fiseku and strategic calculations regarding Fiseku’s plea agreement (in which the 

parties stipulated to Fiseku’s status as a career offender) and sentencing submissions (in 

connection with which defense counsel did, in fact, argue against a “career offender” 

designation, albeit on different grounds than those Fiseku describes in his 

ineffectiveness claim). Given these legal and factual uncertainties, “we decline to review 

defendant’s claim of ineffective assistance of counsel on the record now before us.” 

United States v. Morris, 350 F.3d 32, 39 (2d Cir. 2003). Our decision here does not 

foreclose Fiseku from asserting an identical claim of ineffective assistance of counsel in 

a future motion under 28 U.S.C. § 2255, should he so desire. 


                                                           CONCLUSION 

       Given the unusual circumstances of this case, we are unable to conclude that the 

officers acted unreasonably in restraining Fiseku and his associates in handcuffs as they 

did. Accordingly, we AFFIRM the judgment of the District Court. 




                                                        

8 In a recent decision, we determined that conspiracy to commit Hobbs Act robbery meets the 
definition of a “crime of violence” in the Armed Career Criminal Act, 18 U.S.C. § 924(c)(3)(A). 
United States v. Barrett, — F.3d —, No. 14‐2641‐CR, 2018 WL 4288566, at *1 (2d Cir. Sept. 10, 
2018). That provision is worded identically to the “force clause” provision in section 4B1.2(a)(1) 
of the Guidelines, and so Barrett offers persuasive authority that Fiseku’s crime of conviction 
similarly meets the Guidelines definition of a “crime of violence.” United States v. Walker, 595 
F.3d 441, 443 n.1 (2d Cir. 2010). We have not officially so held, however, and we need not do so 
in this appeal. 


                                                               18